Citation Nr: 1745474	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-28 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for frostbite of the ears and fingers. 

2.  Entitlement to service connection for cancer of the left chest wall, to include as due to asbestos exposure.  

3.  Entitlement to an initial disability rating in excess of 20 percent prior to August 15, 2013, and in excess of 80 percent as of August 15, 2013, for bilateral hearing loss.  

4.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to June 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In April 2016 the Board remanded the matters on appeal (except for the claim seeking entitlement to a TDIU) for further development.  In November 2016, the Board again remanded the claims on appeal.  The Board at that time acknowledged that a claim seeking entitlement to a TDIU under the auspices of Rice v. Shinseki, 22 Vet. App. 447 (2009) was before the Board.  Unfortunately, the Board neglected either to list that issue on the title page, or to include an order for the adjudication of the TDIU claim.  The remand section of this action will rectify that error.
 
The Board in November 2016 remanded the issue of entitlement to service connection for an acquired psychiatric disorder, to include claustrophobia.  In April 2017, while the claim was in remand status, service connection for psychiatric disability was granted.  As this represents a full grant of the benefit sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have any residuals of frostbite of the ears and fingers.  

2.  The Veteran's cancer of the left chest wall was not incurred in or related to service, including to any asbestos exposure.  

3.  Prior to August 15, 2013, the Veteran had at worst, Level IV hearing impairment in the right ear and Level VII hearing impairment in the left ear.

4.  For the period from August 15, 2013, the Veteran had at worst, Level IX hearing impairment in the right ear and Level XI hearing impairment in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of frostbite of the ears and fingers are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for cancer of the left chest wall, to include as due to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1101, 1131 , 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for a rating in excess of 20 percent for bilateral hearing loss for the period prior to August 15, 2013, have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.321 (b), 4.7, 4.85, Diagnostic Code 6100 (2016).

4.  The criterial for a rating in excess of 80 percent for bilateral hearing loss for the period from August 15, 2013, have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.321 (b), 4.7, 4.85, Diagnostic Code 6100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notices at several points in the appeal, most recently in September 2011.  The record also shows that VA has fulfilled its duty to assist the Veteran, including with respect to medical examination of the disability at issue.  The Veteran does not contend otherwise. 

The Board consequently finds that the duties to notify and assist the Veteran have been met and that no further action is required prior to rendering a decision on the merits of the claim.  

The Veteran's service treatment records were destroyed in a fire at the National Personnel Records Center (NPRC).  Where a veteran's service treatment records have been destroyed or lost, there is a duty to advise him to obtain other forms of evidence.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In September 2011, the RO asked the Veteran to provide additional information to allow VA to obtain alternate record sources of in-service treatment.  In September 2011, he supplied information regarding in-service treatment, which the RO used to make a request for additional service records.  In October 2011, the Records Management Center stated that the Veteran's service treatment records were destroyed in a fire at the NPRC.  Later that month, the RO was advised that there was insufficient information to complete a search for the additional service records and the request was closed.  Thus, the Board concludes that VA's heightened duty to assist has been satisfied.  The Board also has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare, 1 Vet. App. 365; Pruitt v. Derwinski, 2 Vet. App. 83 (1992).  The analysis herein has been undertaken with this heightened duty in mind.

II.  Law and Regulations for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016). 

Where a veteran served for at least 90 days during a period of war and manifests a malignant tumor to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b). The term "chronic disease" refers to those diseases, such as malignant tumors, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101 (3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question,"  Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303 (b). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 


III.  Frostbite of the Ears and Fingers

A.  Factual Background

In a September 2011 Statement in Support of Claim, the Veteran reported that he was stationed at Fort Knox, Kentucky.  The Veteran indicated that old kerosene tanks were used and that they were not able to turn on the heaters because they were broken.  The Veteran noted that he experienced frostbite on his hands and ears.   

A July 2016 Nursing Outpatient Initial Evaluation Note reports that the Veteran was visiting a primary care physician for evaluation of issues related to his time served in the US Army for frostbite.  

A February 2017 VA examination report reflects the Veteran's report that in 1955 he had frostbite of the ears, fingers, nose and toes.  The Veteran denied any residual symptoms.  The Veteran denied any numbness, pain, cold sensitivity, nail abnormalities, color changes, or tissue loss.  On physical examination, the examiner reported that the Veteran did not present any signs or symptoms at the present time in the hands, feet, ears, and/or nose.  The examiner opined that the Veteran does not have any residuals of the in-service frostbite of the ears and fingers.  The examiner noted the Veteran's reported history but stated that there were no records regarding the incident.  

B.  Analysis 

The Veteran asserts that he has residuals of frostbite of the ears and fingers that he incurred during active service.

Unfortunately, the Veteran's service treatment records have been destroyed.  The Board does not find that the Veteran's account of experiencing frostbite in service is credible, given the circumstances described by the Veteran, and the lack of any reference to a frostbite injury until more than four decades after service.  

In any event, even assuming the Veteran experienced some type of cold-weather injury in service, the post-service medical records only make reference to the Veteran's assertion that he has issues related to the claimed frostbite, and the February 2017 examiner concluded, after interviewing and examining the Veteran, that the Veteran had no residuals of any frostbite.  The Board finds the examiner's findings to be probative and dispositive of the matter of whether the Veteran has a current disability. 

While the Board appreciates the Veteran's statements regarding disability onset and chronicity of symptomatology, in this case, the record does not establish a chronic disability since active service and the questions of diagnosis and causation extend beyond an immediately observable cause-and-effect relationship.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran is not competent to state that he is suffering from residuals of frostbite of the ears and fingers or to address the etiology of any such residuals.  As discussed above, the medical evidence shows that he does not have any residuals of frostbite of the ears and fingers.

In conclusion, service connection for residuals of frostbite of the ears and fingers is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Hearing Loss 

A.  Law and Regulations 

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes eleven auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a)


B.  Factual Background

In a September 1995 Letter, Dr. E.G. reported that the Veteran had a longstanding history of a left sided hearing loss and that there was a significant history of noise trauma at work and while serving in the Army.  Dr. E.G. indicated that audiometric testing revealed bilateral moderate to severe sensorineural hearing loss which was more pronounced in the left ear and speech discrimination score was 68 percent in the left ear.  

At a December 2011 VA Audiology examination, the VA examiner reported that audiometric testing for the Veteran in the right ear was 20 at 500 Hertz, 30 at 1000 Hertz, 45 at 2000, 65 at 3000 Hertz, and 75 at 4000 Hertz.  In the left ear, audiometric testing was 20 at 500 Hertz, 30 at 1000 Hertz, 65 at 2000 Hertz, 85 at 3000 Hertz, and 95 at 4000 Hertz.  Those results show an average puretone threshold of 53.75 decibels in the right ear and 68.75 decibels in the left ear.  Speech recognition ability was 80 percent for the right ear and 64 percent for the left ear.  

On a June 2013 VA Audiology Diagnostic Study Note, the Veteran reported a decrease in hearing acuity bilaterally.  

On a December 2013 Report of General Information, the Veteran reported that his hearing loss had increased in severity.  

At a January 2014 VA Audiology examination, the VA examiner reported that audiometric testing for the Veteran in the right ear was 85 at 500 Hertz, 95 at 1000 Hertz, 95 at 2000, 100 at 3000 Hertz, and 105 at 4000 Hertz.  In the left ear, audiometric testing was 100 at 500 Hertz, 100 at 1000 Hertz, 105 at 2000 Hertz, 105 at 3000 Hertz, and 105 at 4000 Hertz.  Those results show an average puretone threshold of 99 decibels in the right ear and 104 decibels in the left ear.  (The Board notes that the examiner reported the averages to be, respectively, 100 and 105.  The examiner's findings are the result of a computational error in calculating a simple average.  The determination of an average is a mathematical fact, and is not something that requires medical knowledge.  The Board therefore will use the actual average determined by adding the decibel loss in the 1000 through 4000 hertz ranges and dividing by four.)  Speech recognition ability was 68 percent for right ear and 60 for the left ear.  As the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies in both ears, the Board must determine the Roman numeral designation from Table VIA with respect to each ear.  See 38 C.F.R. § 4.86. 

The January 2014 VA examiner noted that the use of word recognition score was not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combine use of puretone average and word recognition scores inappropriate.  The examiner indicated that the Veteran did not respond to pure tones at the audiometer output limits after instructions were given several times.  Additionally, the examiner reported that the Veteran was able to carry conversation at 60 db without error through talk back with no visual cues and he was able to hear speech at normal conversation level after testing.  

In a January 2017 electronic correspondence, the VA Audiology examiner reported that the Veteran was seen for an Audiology examination that day but that he could not be examined due to his ears being clogged and other inconsistencies with his testing.  The examiner noted that the Veteran would be rescheduled for another VA Audiology examination.  

At a February 2017 VA Audiology examination, the VA examiner reported that audiometric testing for the Veteran in the right ear was 0 at 500 Hertz, 0 at 1000 Hertz, 0 at 2000, 0 at 3000 Hertz, and 0 at 4000 Hertz.  In the left ear, audiometric testing was 0 at 500 Hertz, 0 at 1000 Hertz, 0 at 2000 Hertz, 0 at 3000 Hertz, and 0 at 4000 Hertz.  Those results show an average puretone threshold of 0 decibels in the right ear and 0 decibels in the left ear.  Speech recognition ability was 100 percent for right ear and 100 for the left ear.  

The examiner reported that due to unreliable findings during the examination, audiometric thresholds were recorded as 0 dB and speech discrimination scores as 100 percent not to indicate normal hearing but due to lack of true audiometric thresholds.  The examiner reported that the responses obtained during the examination were not believed to be an accurate representation of the Veteran's true hearing ability.  The examiner noted that the use of word recognition score was not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combine use of puretone average and word recognition scores inappropriate.  The examiner indicated that the Veteran was able to carry on a conversation without difficulty at normal conversation levels without the use of amplification or visual cues.  The examiner opined that the Veteran's January 2014 and February 2017 VA audiological findings were obtained with poor reliability.  

C.  Analysis 

Rating in Excess of 20 Percent 

The Veteran is in receipt of a 20 percent disability rating prior to August 15, 2013, for bilateral hearing loss.  The Veteran contends that a higher initial rating for bilateral hearing loss is warranted for the period prior to August 15, 2013.  The Veteran asserts that his hearing loss caused him to experience difficulty in his occupation as a realtor.  

The December 2011 VA audiometric testing showed an average puretone decibel loss of 54 in the right ear, and 69 in the left ear, with speech discrimination of 80 percent in the right ear and 64 percent in the left ear.  Applying those values to Table VI results in a numeric designation of Level IV in the right ear and Level VII in the left ear.  38 C.F.R. § 4.85, Table VI.  Application of those levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 results in a 20 percent disability rating.  An exceptional pattern of hearing loss was not shown.  

Therefore, the Board finds that the criteria for a rating in excess of 20 percent prior to August 15, 2013 has not been shown for the Veteran's bilateral hearing loss.  The preponderance of the evidence is against the claim.  38 C.F.R. § 3.102.

Rating in Excess of 80 Percent

The Veteran is in receipt of an 80 percent rating as of August 15, 2013, for bilateral hearing loss.  The Veteran contends that a rating in excess of 80 percent is warranted from August 15, 2013.  The Veteran asserts that his hearing loss caused him to experience difficulty in his occupation as a realtor.  

After considering all the evidence, lay and medical, the Board finds that the weight of the competent and probative lay and medical evidence demonstrates that a rating in excess of 80 percent for the service-connected bilateral hearing loss is not warranted.

The January 2014 audiometric examination showed an average puretone decibel loss of 99 in the right ear and 104 in the left ear.  Speech discrimination was 68 percent for right ear and 60 for the left ear, but the examiner indicated that speech recognition score were not appropriate at that point.  The Board points out in any event that as the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies in both ears, the Roman numeral designation from Table VIA with respect to each ear is more favorable to the Veteran's claim.  See 38 C.F.R. § 4.86. 

An average puretone threshold average of 100 under Table VIA translates to a Roman numeral designation of X and an average puretone threshold average of 104 also translates to a Roman numeral designation of X.  38 C.F.R. § 4.85, Table VIA.  Those levels translate to a disability level of 80 percent under Diagnostic Code 6100.

The Board notes that the January 2014 VA examiner opined that test results in January 2014 were not valid for rating purposes (not indicative of organic hearing loss), and indicated that the use of word recognition score was not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combine use of puretone average and word recognition scores inappropriate.  The examiner indicated that the Veteran did not respond to pure tones at the audiometer output limits after instructions were given several times.  Additionally, the examiner reported that the Veteran was able to carry conversation at 60 db without error through talk back with no visual cues and he was able to hear speech at normal conversation level after testing.  

In the remand portion of the November 2016 remand, the Board requested another VA examination to determine the severity of the Veteran's service-connected bilateral hearing loss.  The Board noted that the January 2014 audiologist found the test results were not reliable due to exaggeration.  

The Veteran was afforded another VA Audiology examination in February 2017. 
The February 2017 examiner also opined that test results in February 2017 were not valid for rating purposes (not indicative of organic hearing loss), and indicated that due to unreliable findings during the examination, audiometric thresholds were recorded as 0 dB and speech discrimination scores as 100 percent not to indicate normal hearing but due to lack of true audiometric thresholds.  The examiner reported that the responses obtained during the examination were not believed to be an accurate representation of the Veteran's true hearing ability.  The examiner noted that the use of word recognition score was not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combine use of puretone average and word recognition scores inappropriate.  The examiner remarked that the Veteran was able to carry on a conversation without difficulty at normal conversation levels without the use of amplification or visual cues.  The examiner opined that the Veteran's January 2014 and February 2017 VA audiological findings were obtained with poor reliability.  

While the Veteran was afforded two VA examinations, both examinations revealed invalid test results and both examiners provided an opinion citing the inconclusive test results.  The Board reiterates that VA's duty to assist is not a one-way street; the Veteran has an obligation to assist in the adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Due to what the Board may only conclude is the lack of cooperation on the Veteran's part, the Board finds that an increased rating for bilateral hearing loss in excess of 80 percent is not warranted.  

Despite the Veteran's general contention that the service-connected hearing loss is severe enough to warrant a rating in excess of 80 percent for the bilateral hearing loss, the application of the rating schedule to the audiometric findings and speech recognition test scores does not establish entitlement to a rating in excess of 80 percent.  Indeed, it is questionable whether the January 2014 examination results should have been used to award an 80 percent rating.  The Board does not find evidence that the rating assigned for bilateral hearing loss should be higher based on the facts found during the above-referenced period.  The weight of the competent and probative lay and medical evidence of record is against a rating in excess of 80 percent for bilateral hearing loss.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's appeal for a rating in excess of 80 percent for bilateral hearing loss for the period from August 15, 2013.  38 C.F.R. §§ 4.3, 4.7.






V.  Cancer of the Left Chest Wall 

A.  Law and Regulations 

There are no statutes specifically dealing with asbestos and service connection for asbestos-related diseases, and the Secretary of VA has not promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims. See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, asbestos-related diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, Subpart ii, Chapter 2, Section C (hereinafter Manual).  In addition, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-2000.

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure.  See Manual.  When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to ascertain whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.  See id.   

The Manual notes that asbestos particles have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce plural effusion and fibrosis, pleural plaque, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  The Manual also notes that lung cancer associated with asbestos exposure originates in the lung parenchyma, rather than the bronchi.  See id.   
Typical occupations and situations resulting in asbestos exposure are outlined in the Manual.  Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch products and brake linings, manufacture and insulation of roofing and flooring materials, sheet and pipe products, and so forth.  High exposure to asbestos and the high prevalence of disease have been noted in insulation and shipyard workers.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two), or indirect (bystander's disease).  See id.   

The Manual further indicates that the clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease.  See id.  It should be noted that the pertinent parts of the Manual's guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a veteran was exposed to asbestos in service.  Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

B.  Factual Background 

VA treatment records from March 2012 and July 2016 include a report of history of treatment for mesothelioma with surgical removal.   

A VA treatment record from September 2016 includes a history of treatment for mesothelioma. 

In a September 2011 Statement in Support of Claim, the Veteran reported that ten years after his discharge from service, he was found to have cancer in his left chest.  

In March 2012, the Veteran submitted an article entitled, "Korean War Veterans and Mesothelioma," that discussed possible asbestos exposure for certain servicemen during the Korean War era.  

In a February 2014 Statement in Support of Claim, the Veteran reported that he had been exposed to asbestos while serving in tanks over a three month period and that he had no other asbestos exposure.  The Veteran indicated that he was treated by non-VA medical care providers for mesothelioma with surgical removal and radiation therapy eleven years after service.  The records associated with that treatment are unavailable.   

At a March 2017 VA Respiratory Conditions examination, the Veteran reported that he was diagnosed with a chest wall tumor in 1967 that was removed and that he was told that it was cancerous but the type of cancer was unknown.  The Veteran noted that his lung tissue was not affected nor was any part of his lung resected.  The Veteran indicated that he underwent thirty days of radiation therapy.  The examiner noted that there were not any residual symptoms and the Veteran was not currently followed by Pulmonary or oncology.  The examiner reported that the Veteran self-diagnosed himself with mesothelioma based on internet research about eight years ago and that the diagnosis was not made by a medical professional.  The examiner noted that there were not medical records pertaining to his chest wall mass, no surgical reports, no pathology report, no record of treatment or follow-up.  The examiner indicated that he was not able to determine based on the available information what type of cancer the Veteran had but that the Veteran did have a stable, non-painful scar in the left armpit.  The examiner noted that he could not provide a medical opinion at that time due to deficiency in the medical records.  

C.  Analysis 

The Veteran contends that he has cancer of the left chest wall, to include as due to asbestos exposure as a result of his duties during basic tank training, at Fort Knox, Kentucky, in the winter of 1955 to 1956.  

After a thorough review of the record, the Board finds that service connection is not warranted for the Veteran's claimed cancer of the left chest wall, to include as due to asbestos exposure.  Specifically, the medical evidence does not support a nexus between any claimed in-service exposure to asbestos and any currently diagnosed cancer disorder.
As noted previously, the Veteran's service treatment records are unavailable.  His surviving personnel records shed no light as to his duties in service.  However, even assuming some exposure to asbestos in service, the record shows no reference to any cancer until more than 10 years after service.  Nor does the Veteran contend that his cancer was present in service or until years thereafter.

As to a link between the cancer the Veteran was treated for in 1967 and service, the Board accords significant probative weight to the VA examination and opinion provided in March 2017.  The Board finds that the findings of the VA examiner to be the most probative evidence of record as to the nature and etiology of the Veteran's claimed disability.  The opinion was provided based upon comprehensive review of the claims file, and collectively contained an adequate rationale for the conclusions reached.  As such, this opinion is persuasive and entitled to great probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In this case, the March 2017 examiner specifically noted that there were no medical records pertaining to the Veteran's chest wall mass, no surgical reports, no pathology report, no record of treatment or follow-up.  The examiner indicated that he was not able to determine based on the available information what type of cancer the Veteran had but that the Veteran did have a stable, non-painful scar in the left armpit.  The examiner noted that he could not provide a medical opinion at that time due to deficiency in the medical records.  The Board finds that this situation is different from the one in which an examiner states, without explanation, that he or she can not offer an opinion without speculation.  The Board interprets the examiner's statements as indicating that it is not possible for a medical professional to offer an opinion in the absence of such crucial records as the records showing what cancer was excised in 1967, or the circumstances surrounding the development of the cancer.  The Board notes in this regard that the Board does not find the Veteran's account of what he believed occurred to be credible for the purpose of accepting such as evidence.  The Veteran is attempting to recall the specifics of a complicated medical picture that occurred over 30 years ago.  The Board finds it unlikely that he accurately recalls the details of his cancer, and in any event the examiner was aware of the Veteran's assertions, but nevertheless felt that there was insufficient evidence on which to base a medical opinion.
As such, there is no competent or credible evidence of a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  For these reasons, the Board finds that the March 2017 VA examiner's opinion is adequate.  There is no further information that can be provided to the VA examiner which would permit him to offer etiology opinions.  

The Board notes the VA treatment records from March 2012 and July 2016 include a report of history of treatment for mesothelioma with surgical removal and VA treatment record from September 2016 includes a diagnoses mesothelioma.  However, the March 2017 examiner indicated that the Veteran self-diagnosed himself with mesothelioma based on internet research about eight years ago and that the diagnosis was not made by a medical professional.  

With respect to the article, "Korean War Veterans and Mesothelioma," submitted by the Veteran in March 2012, the Board observes that medical articles can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In this case, however, there is no probative opinion from a medical professional showing a current diagnosis of cancer or relating any of the Veteran's cancer disorders to his asbestos exposure. Standing alone, the medical article is simply too general to make a causal link between the Veteran's cancer disorder and service that is more than speculative in nature.

The Board has considered the Veteran's assertions that his cancer is related to his time in service.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of a claimed disorder.  He is competent to report on symptoms he experienced either during or following service, but not to say what any diagnosis is.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as shortness of breath, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently provide a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313   (2009).  Further, the March 2017 VA examiner considered the Veteran's report of in-service and post-service symptoms in reaching his medical conclusion.  Consequently, in this case, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995). 

Because the medical evidence in the current appeal does not establish that the Veteran has any current pathology associated with the claimed symptoms on appeal, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for cancer of the left chest wall, to include as due to asbestos exposure.  The benefit-of-the-doubt provisions do not apply.  Service connection for cancer of the left chest wall, to include as due to asbestos exposure is not warranted.

ORDER

Service connection for residuals of frostbite of the ears and fingers is denied.  

An initial rating in excess of 20 percent for bilateral hearing loss prior to August 15, 2013 is denied. 

A rating in excess of 80 percent for bilateral hearing loss from August 15, 2013 is denied.  

Service connection for cancer of the left chest wall, to include as due to asbestos exposure is denied.  






REMAND

As discussed in the Introduction, a claim for TDIU was raised by the record in the instant case during the course of the increased rating appeal for the Veteran's hearing loss as the Veteran has asserted that he was totally disabled because of his hearing loss and that he experienced difficulty in his occupation as a realtor.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  VA's Office of General Counsel has stated that, when the issue of entitlement to TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the AOJ is necessary with respect to TDIU, the Board should remand, rather than refer, the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  Therefore, the AOJ should take appropriate steps to develop and adjudicate the claim for TDIU in light of all the evidence of record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send a notice letter to the Veteran that complies with 38 U.S.C.A. § 5103(a) and which notifies him of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal.  

2.  Thereafter, the AOJ should adjudicate the issue of whether the Veteran is entitled to a TDIU.  If the benefit sought is not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


